Exhibit 10.2
AMENDMENT AGREEMENT
 
AMENDMENT AGREEMENT, dated as of March 4, 2010 (this “Agreement”), among REGENCY
GAS SERVICES LP, a Delaware limited partnership (the “Borrower”), REGENCY ENERGY
PARTNERS LP, a Delaware limited partnership (“Regency MLP”), the Subsidiary
Guarantors party hereto (together with Regency MLP, the “Guarantors”), WACHOVIA
BANK, NATIONAL ASSOCIATION, as Administrative Agent and Collateral Agent, the
lending institutions with a Commitment under the Fifth Amended and Restated
Credit Agreement (as defined below) (the “Lenders”), WELLS FARGO SECURITIES LLC,
BANC OF AMERICA SECURITIES LLC (“BAS”) and RBS SECURITIES INC. (“RBS”), as Joint
Lead Arrangers and Joint Bookmanagers for the revolving facility under the Fifth
Amended and Restated Credit Agreement, BANK OF AMERICA, N.A. and THE ROYAL BANK
OF SCOTLAND PLC, as Co-Syndication Agents for the revolving facility under the
Fifth Amended and Restated Credit Agreement, JPMORGAN CHASE BANK, N.A, UBS LOAN
FINANCE LLC and CITIBANK, N.A., as senior managing agents, and MORGAN STANLEY
SENIOR FUNDING INC. and BARCLAYS BANK PLC., as co-documentation agents.
 
W I T N E S S E T H:
 
WHEREAS, Borrower, the lending institutions from time to time party thereto as
Lenders (the “Original Lenders”), UBS AG, Stamford Branch, as administrative
agent and collateral agent for the Original Lenders, UBS Securities LLC, as
arranger and bookmanager, UBS Loan Finance LLC, as swingline lender and certain
other agents entered into that certain Credit Agreement, dated as of December 1,
2004 (the “Original Credit Agreement”), pursuant to which the Original Lenders
made certain loans and other extensions of credit to Borrower;
 
WHEREAS, Borrower, the Lenders party thereto from time to time, UBS AG, Stamford
Branch, as administrative agent and collateral agent, UBS Securities LLC, as
arranger and bookmanager, UBS Loan Finance LLC, as swingline lender and certain
other agents entered into the first amendment and restatement of the Original
Agreement on July 26, 2005, the second amendment and restatement thereof on
November 30, 2005 and the third amendment and restatement thereof on February 3,
2006;
 
WHEREAS, Borrower, the Lenders party thereto from time to time, Wachovia Bank,
National Association, as administrative agent, collateral agent and swingline
lender, UBS Securities LLC and Wachovia Capital Markets, as joint lead arrangers
and joint bookmanagers for the tranche B-1 term loans, Wachovia Capital Markets,
Citigroup Global Markets Inc. and UBS Securities LLC, as joint lead arrangers
and joint bookmanagers for the revolving loans, UBS Loan Finance LLC, as
syndication agent, Citigroup Global Markets Inc., as co-syndication agent for
the revolving loans and certain other agents entered into the fourth amendment
and restatement of the Original Agreement on August 15, 2006 (as amended by
Amendment No. 1, Amendment No. 2, Amendment No. 3, Amendment No. 4, Amendment
No. 5, Amendment No. 6, Amendment No. 7 and Amendment No. 8 (each as defined in
Annex I hereto), the “Fourth Amended and Restated Credit Agreement”);
 
WHEREAS, the Secured Obligations (as defined in the Fourth Amended and Restated
Credit Agreement, hereinafter the “Original Obligations”) of Borrower and the
other Loan Parties under the Fourth Amended and Restated Credit Agreement and
the other Loan Documents (as defined in the Fourth Amended and Restated Credit
Agreement) are secured by certain collateral (hereinafter the “Continuing
Collateral”) and are guaranteed or otherwise benefited by the Loan Documents;
 
WHEREAS, the parties hereto wish to, among other things, renew and amend and
restate the Fourth Amended and Restated Credit Agreement in its entirety to
effect the amendments described
 
 
 

--------------------------------------------------------------------------------

 
herein to create a new Tranche of Revolving Commitments (as defined in Annex I
hereto) in the aggregate principal amount of $895,000,000;
 
WHEREAS, the Borrower has requested and certain Revolving Lenders (the
“Extending Lenders”) have agreed to extend the maturity of all or a portion of
their Revolving Commitments and Revolving Loans to the Tranche 2 Revolving
Maturity Date, which commitments and loans shall be deemed to be Tranche 2
Revolving Commitments and Tranche 2 Revolving Loans, respectively, upon the
Fifth ARCA Effective Date;
 
WHEREAS, the Borrower has requested and certain Extending Lenders have agreed to
provide additional Tranche 2 Revolving Commitments (the “Additional
Commitments”) under the Fifth Amended and Restated Credit Agreement;
 
WHEREAS, as of the Fifth ARCA Effective Date there were no Term Loans (as
defined in the Fourth Amended and Restated Credit Agreement) outstanding; and
 
WHEREAS, the parties hereto intend that the loans under the Fourth Amended and
Restated Credit Agreement outstanding as of the date hereof (including after
giving effect to the exchange of Loans contemplated by this Agreement) shall be
Loans under and as defined in the Fifth Amended and Restated Credit Agreement
attached hereto as Annex I on the terms set forth therein.
 
NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration (the receipt and sufficiency of which is hereby acknowledged), the
parties hereto hereby agree as follows:
 
SECTION 1. Definitions.  Unless otherwise defined or the context otherwise
requires, terms for which meanings are provided in the Fifth Amended and
Restated Credit Agreement shall have such meanings when used in this Agreement.
 
SECTION 2. Exchange of Loans and Commitments.
 
(a) Subject to and upon the terms and conditions herein and in the Fifth Amended
and Restated Credit Agreement, each Lender with a Revolving Commitment and
Revolving Loans (each as defined in the Fourth Amended and Restated Credit
Agreement) who executes and delivers this Agreement as an “Extending Lender”
severally agrees to exchange all or a portion of its Revolving Commitment and/or
Revolving Loans, as applicable, under the Fourth Amended and Restated Credit
Agreement in the amount specified as their “Existing Lender Extension
Commitment” (for all Lenders, the “Existing Lender Extension Commitments”) on
such Lender’s signature page hereto for a like principal amount of Tranche 2
Revolving Commitment and/or Tranche 2 Revolving Loans, as applicable, under the
Fifth Amended and Restated Credit Agreement on the Fifth ARCA Effective Date (as
set forth on such Lender’s signature page hereto).
 
(b) Subject to and upon the terms and conditions herein and in the Fifth Amended
and Restated Credit Agreement, each Extending Lender who executes and delivers
this Agreement severally agrees to provide an additional Tranche 2 Revolving
Commitment and Tranche 2 Revolving Loans in the amount specified as their
“Additional Commitment” (the “Additional Commitments” and, together with the
Existing Lender Extension Commitments, the “Total Extension Commitments”) on
such Lender’s signature page hereto, provided that no Additional Commitments may
be made by any Extending Lender unless such Extending Lender’s Existing Lender
Extension Commitment equals the full amount of such Extending Lender’s Revolving
Commitment under the Fourth Amended and Restated Credit Agreement immediately
prior to the Fifth ARCA Effective Date.
 
 
 

--------------------------------------------------------------------------------

 
(c) Subject to and upon the terms and conditions herein and in the Fifth Amended
and Restated Credit Agreement, each Extending Lender severally commits to its
Tranche 2 Revolving Commitment on the Fifth ARCA Effective Date and severally
agrees to make Tranche 2 Revolving Loans under the Fifth Amended and Restated
Credit Agreement on or after the Fifth ARCA Effective Date (as set forth on such
Lender’s signature page hereto);
 
(d) Borrower shall pay all accrued and unpaid Commitment Fees payable pursuant
to Section 2.05 of the Fourth Amended and Restated Credit Agreement and interest
on the Revolving Loans (if any) to the lenders with Revolving Commitments under
the Fourth Amended and Restated Credit Agreement to, but not including, the
Fifth ARCA Effective Date, such payment to be made on such date and any breakage
loss or expense under Section 2.13 of the Fourth Amended and Restated Credit
Agreement.  Borrower shall pay all fees accrued under Section 2.05(c) of the
Fourth Amended and Restated Credit Agreement prior to the Fifth ARCA Effective
Date which shall be payable to the Administrative Agent for distribution among
the Lenders as provided in Section 2.05(c) of the Fourth Amended and Restated
Credit Agreement.  The Fifth ARCA Effective Date shall be deemed the first day
of a new Interest Period under the Fifth Amended and Restated Credit Agreement
with respect to the Revolving Loans made on the Fifth ARCA Effective Date.
 
(e) For avoidance of doubt, holders of Revolving Loans under the Fifth Amended
and Restated Credit Agreement shall be entitled to the same guarantees and
security interests pursuant to the Loan Documents from and after the Fifth ARCA
Effective Date as the holders of Revolving Loans under the Fourth Amended and
Restated Credit Agreement had been entitled immediately prior to the Fifth ARCA
Effective Date.  The Continuing Collateral and the Loan Documents shall continue
to secure, guarantee, support and otherwise benefit the Original Obligations as
well as the other Secured Obligations of Borrower and the other Loan Parties
under the Fifth Amended and Restated Credit Agreement and the other Loan
Documents.
 
SECTION 3. Amendment and Restatement of Fourth Amended and Restated Credit
Agreement.
 
On the Fifth ARCA Effective Date, the Fourth Amended and Restated Credit
Agreement shall be, and is hereby, amended and restated in its entirety as set
forth in Annex I hereto (as set forth in such Annex I, the “Fifth Amended and
Restated Credit Agreement”), and as so amended and restated is hereby ratified,
approved and confirmed in each and every respect by all parties hereto.  The
rights and obligations of the parties to the Fourth Amended and Restated Credit
Agreement with respect to the period prior to the Fifth ARCA Effective Date
shall not be affected by such amendment and restatement.
 
SECTION 4. Authorization to Release Portions of Mortgaged Property.
 
In connection with the Mortgage Amendments required under Section 5(f), the
Collateral Agent is authorized hereby to release that portion of Mortgaged
Property containing Buildings (as defined in the applicable Flood Insurance
Regulation) or Manufactured (Mobile) Homes (as defined in the applicable Flood
Insurance Regulation).  The Borrower hereby represents and warrants that the
value of such Buildings or Manufactured (Mobile) Homes is not material.
 
SECTION 5. Conditions Precedent to the Effectiveness of this Amendment.
 
This Agreement shall become effective as of the date first written above upon
(the “Fifth ARCA Effective Date”), and the obligations of the Lenders under the
Fifth Amended and Restated Credit Agreement shall be subject to, the prior or
concurrent satisfaction of each of the conditions precedent set forth in this
Section 5 hereof.
 
 
 

--------------------------------------------------------------------------------

 
(a) Executed Counterparts.  The Administrative Agent shall have received this
Agreement, duly executed by (A) the Required Lenders and (B) each of the other
parties hereto.
 
(b) Extension Commitments.  A minimum of $750,000,000 aggregate principal amount
of Total Extension Commitments shall have been provided by Extending Lenders
executing counterparts of this Agreement pursuant to the provisions of this
Agreement.
 
(c) Officers’ Certificate.  Administrative Agent shall have received a
certificate, dated the Fifth ARCA Effective Date and signed by a Responsible
Officer of the Borrower, confirming compliance with the conditions precedent set
forth in this Section 5 (to the extent satisfaction thereof is not subject to
the discretion of a Secured Party) and Sections 4.02(b) and (c) of the Fifth
Amended and Restated Credit Agreement.
 
(d) Financial Statements; Pro Forma Balance Sheet; Projections.  The Arrangers
shall have received and shall be reasonably satisfied with the form and
substance of the audited financial statements for the fiscal year ended December
31, 2009 and the forecasts of the financial performance of Regency MLP and its
Subsidiaries, pro forma for the Transactions on an annual basis through the
Final Maturity Date (as defined in Annex I hereto).
 
(e) Opinions of Counsel.  The Administrative Agent shall have received (i) a
legal opinion, in form and substance reasonably satisfactory to the
Administrative Agent, from Locke Lord Bissell & Liddell LLP, counsel to Borrower
and (ii) such other opinions of counsel to Borrower as may be reasonably
requested by the Administrative Agent or its counsel.
 
(f) Real Property Collateral.  The Collateral Agent shall have received:
 
(i) with respect to each Mortgaged Property encumbered by a Mortgage under the
Fourth Amended and Restated Credit Agreement:
 
(1) an amendment thereof (each a “Mortgage Amendment”) duly executed and
acknowledged by the applicable Loan Party, and in form for recording in the
recording office where each such Mortgage was recorded, together with such
certificates, affidavits, questionnaires or returns as shall be required in
connection with the recording or filing thereof under applicable law, in each
case in form and substance reasonably satisfactory to the Collateral Agent; and
 
(2) with respect to each Mortgage Amendment, opinions of local counsel to the
Loan Parties, which opinions (x) shall be addressed to each Agent and each of
the Lenders and be dated the Fifth ARCA Effective Date, (y) shall cover the
enforceability of the respective Mortgage as amended by the Mortgage Amendment
and such other matters incident to the transactions contemplated herein as the
Administrative Agent may reasonably request and (z) shall be in form and
substance reasonably satisfactory to the Agents.
 
(ii) with respect to each Mortgaged Property not encumbered by a Mortgage under
the Fourth Amended and Restated Credit Agreement:
 
(1) a Mortgage encumbering each Mortgaged Property in favor of the Collateral
Agent, for the benefit of the Secured Parties, duly executed and acknowledged by
each Loan Party that is the owner of or holder of any interest in such Mortgaged
Property, and otherwise in form for recording in the recording office of each
applicable political
 
 
 

--------------------------------------------------------------------------------

 
subdivision where each such Mortgaged Property is situated, together with such
certificates, affidavits, questionnaires or returns as shall be required in
connection with the recording or filing thereof to create a lien under
applicable Requirements of Law, and such financing statements and any other
instruments necessary to grant a mortgage lien under the laws of any applicable
jurisdiction, all of which shall be in form and substance reasonably
satisfactory to Collateral Agent; and
 
(2) with respect to each Mortgaged Property, such consents, approvals,
amendments, supplements, estoppels, tenant subordination agreements or other
instruments as necessary to consummate the Transactions or as shall reasonably
be deemed necessary by the Collateral Agent in order for the owner or holder of
the fee or leasehold interest constituting such Mortgaged Property to grant the
Lien contemplated by the Mortgage with respect to such Mortgaged Property;
 
(iii) evidence reasonably acceptable to the Collateral Agent of payment by
Borrower of all search and examination charges, escrow charges and related
charges, mortgage recording taxes, fees, charges, costs and expenses required
for the recording of the Mortgages and Mortgage Amendments referred to above;
and
 
(iv) with respect to each Mortgaged Property, each Company shall have made all
notifications, registrations and filings, to the extent required by, and in
accordance with, all Governmental Real Property Disclosure Requirements
applicable to such Mortgaged Property.
 
(g) Flood Certificate.  The Administrative Agent shall have received a
certificate, dated the Fifth ARCA Effective Date and signed by a Responsible
Officer of the Borrower, confirming that, as of the Fifth ARCA Effective Date
and after giving effect to the execution and delivery of the Mortgage Amendments
contemplated by Section 5(f), (i) no Buildings or Manufactured (Mobile) Homes on
the Mortgaged Property are encumbered by a Mortgage and (ii) that none of the
Mortgaged Property is (a) located in a special flood hazard area and (b)
required to be covered by mandatory flood insurance in accordance with the
requirements of the Flood Insurance Regulations.
 
(h) Representations and Warranties.  On the Fifth ARCA Effective Date, the
representations and warranties made by Borrower, as they relate to the Loan
Parties at such time, or the Loan Parties in Section 7 and 15 hereof shall be
true and correct in all material respects.
 
(i) No Default.  No Default has occurred and is continuing or would result from
the Transactions, including compliance with the covenants set forth in Section
6.10 of the Fifth Amended and Restated Credit Agreement (for avoidance of doubt,
Regency MLP’s Senior Secured Leverage Ratio on December 31, 2009 shall not
exceed 4.0 to 1.0).
 
(j) Fees.  The Administrative Agent shall have received (i) fees for the account
of each Lender in the amounts set forth in the presentation, “Regency Energy
Partners Bank Group Meeting February 1-3, 2010”, distributed to the Lenders on
February 2, 2010, with respect to the amount indicated in writing by such Lender
on their signature page hereto as its Additional Commitment required to be paid
on the Fifth ARCA Effective Date (such amount the “Pre-Allocated Commitment
Amount”) to each Lender offering a Pre-Allocated Commitment Amount, (ii) fees
for the account of each Lender equal to 100 basis points with respect to each
Existing Lender Extension Commitment (which fee shall be calculated based on the
difference between such Lender’s Total Extension Commitment less its
Pre-Allocated Commitment Amount (which amount shall be deemed to be zero in the
case of a negative
 
 
 

--------------------------------------------------------------------------------

 
difference)) payable to each Lender extending their commitment in connection
with the Proposed Amendment, (iii) all fees under Section 2 hereof and (iv) all
fees and expenses (including the reasonable fees, disbursements and other
charges of Cahill Gordon & Reindel llp, counsel for the Administrative Agent)
for which invoices have been presented on or prior to the Fifth ARCA Effective
Date.  Lenders who purchase by assignment any Assigned Interests (as defined in
the Master Assignment and Acceptance (as defined below)) shall be entitled to
the fees set forth herein with respect to such Assigned Interests.
 
SECTION 6. Post-Closing Obligations.
 
(a) Personal Property Requirements.  Within 30 days of the date hereof, the
Collateral Agent shall have received the certified results of a recent
bankruptcy, tax and judgment lien search in each relevant jurisdiction with
respect to Regency MLP, Borrower and the other Loan Parties, and such search
shall reveal no liens on any of the assets of any of them, except for liens
permitted by the Fifth Amended and Restated Credit Agreement or liens to be
discharged on or prior to the Fifth ARCA Effective Date pursuant to
documentation satisfactory to the Administrative Agent.
 
SECTION 7. Representations and Warranties.
 
On and as of the Fifth ARCA Effective Date, after giving effect to this
Agreement, Borrower and each Guarantor hereby represent and warrant to the
Administrative Agent and each Lender as follows:
 
(a) this Agreement has been duly authorized, executed and delivered by Borrower
and each Guarantor and constitutes the legal, valid and binding obligations of
Borrower and each Guarantor enforceable against Borrower and each Guarantor in
accordance with its terms and the terms of the Fifth Amended and Restated Credit
Agreement and constitutes the legal, valid and binding obligation of Borrower
and each Guarantor enforceable against Borrower and each Guarantor in accordance
with its terms, except as the enforceability thereof may be limited by
bankruptcy, insolvency or similar laws affecting creditors’ rights generally;
 
(b) after giving effect to this Agreement, neither the modification of the
Fourth Amended and Restated Credit Agreement effected pursuant to this Agreement
nor the execution, delivery, performance or effectiveness of this Agreement and
the Fifth Amended and Restated Credit Agreement:
 
(i) impairs the validity, effectiveness or priority of the Liens granted
pursuant to any Loan Document, and such Liens continue unimpaired with the same
priority to secure repayment of all Secured Obligations, whether heretofore or
hereafter incurred; or
 
(ii) requires that any new filings be made or other action taken to perfect or
to maintain the perfection of such Liens other than the actions required by
Section 6 of this Agreement.
 
SECTION 8. No Other Amendments; References to the Credit Agreement.
 
Other than as specifically provided herein or in the Fifth Amended and Restated
Credit Agreement, this Agreement shall not operate as a waiver or amendment of
any right, power or privilege of the Lenders under (and as defined in) the
Fourth Amended and Restated Credit Agreement or any other Loan Document (as such
term is defined in the Fourth Amended and Restated Credit Agreement) or of any
other term or condition of the Fourth Amended and Restated Credit Agreement or
any other Loan
 
 
 

--------------------------------------------------------------------------------

 
Document (as such term is defined in the Fourth Amended and Restated Credit
Agreement) nor shall the entering into of this Agreement preclude the Lenders
from refusing to enter into any further waivers or amendments with respect to
the Fifth Amended and Restated Credit Agreement.  All references to the Fourth
Amended and Restated Credit Agreement in any document, instrument, agreement, or
writing that is a Loan Document shall from and after the Fifth ARCA Effective
Date be deemed to refer to the Fifth Amended and Restated Credit Agreement, and,
as used in the Fifth Amended and Restated Credit Agreement, the terms
“Agreement,” “herein,” “hereafter,” “hereunder,” “hereto” and words of similar
import shall mean, from and after the Fifth ARCA Effective Date, the Fifth
Amended and Restated Credit Agreement.
 
SECTION 9. Headings.
 
The various headings of this Agreement used herein are for convenience of
reference only, are not part of this Agreement and shall not affect the
construction of, or be taken into consideration in interpreting, this Agreement.
 
SECTION 10. Execution in Counterparts.
 
This Agreement may be executed in counterparts (and by different parties hereto
in different counterparts), including by facsimile or Adobe .pdf file, each of
which shall constitute an original, but all of which when taken together shall
constitute a single contract.
 
SECTION 11. Expenses.
 
Borrower agrees to pay promptly (and in any event on the Fifth ARCA Effective
Date) after presentation of an invoice therefor all reasonable out-of-pocket
expenses of the Agents (including the reasonable fees and out-of-pocket expenses
of one counsel to the Agents (and of local counsel, if any, who may be retained
by such counsel)) in connection with the preparation, negotiation, execution and
delivery of this Agreement, the Fifth Amended and Restated Credit Agreement,
each other Loan Document and the documents and transactions contemplated hereby,
including the reasonable fees and disbursements of Cahill Gordon & Reindel llp,
counsel for the Administrative Agent.
 
SECTION 12. Cross-References.
 
References in this Agreement to any Section are, unless otherwise specified or
otherwise required by the context, to such Section of this Agreement.
 
SECTION 13. Cooperation; Other Documents.
 
At all times following the execution of this Agreement, the parties hereto shall
execute and deliver to the Lenders and the Agents, or shall cause to be executed
and delivered to the Lenders and the Agents, and shall do or cause to be done
all such other acts and things as the Lenders and the Agents may reasonably deem
to be necessary or desirable to assure the Lenders and the Agents of the benefit
of this Agreement (including the Fifth Amended and Restated Credit Agreement),
the other Loan Documents and each other document relating to this Agreement.
 
SECTION 14. Governing Law.
 
THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE
CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAW OF THE STATE OF NEW YORK,
WITHOUT REGARD TO
 
 
 

--------------------------------------------------------------------------------

 
CONFLICTS OF LAW PRINCIPLES THAT WOULD REQUIRE THE APPLICATION OF LAWS OF
ANOTHER JURISDICTION.
 
SECTION 15. Loan Party Acknowledgments.
 
(a) Each (i) Guarantor hereby expressly acknowledges the terms of the Fifth
Amended and Restated Credit Agreement, (ii) Loan Party hereby ratifies and
affirms its obligations under the Loan Documents (including guarantees and
security documents) executed by the undersigned, (iii) Loan Party hereby
acknowledges renews and extends its continued liability under all such Loan
Documents to which it is party and agrees such Loan Documents remain in full
force and effect and (iv) Loan Party agrees that the Security Documents secure
all obligations of Borrower and the Guarantors under the Fifth Amended and
Restated Credit Agreement.
 
(b) Each Guarantor hereby reaffirms, as of the Fifth ARCA Effective Date, (i)
the covenants and agreements applicable to it contained in each Loan Document to
which it is a party, including, in each case, such covenants and agreements
applicable to it under the Loan Documents as in effect immediately after giving
effect to this Agreement and the transactions contemplated hereby and thereby,
and (ii) its guarantee of payment of the Secured Obligations pursuant to the
Guarantee and its grant of Liens on the Collateral to secure the Secured
Obligations under the Security Documents.
 
(c) Each Loan Party hereby certifies that, as of the date hereof (both before
and after giving effect to the occurrence of the Fifth ARCA Effective Date and
the effectiveness of the Fifth Amended and Restated Credit Agreement), the
representations and warranties made by it contained in the Loan Documents to
which it is a party are true and correct in all material respects with the same
effect as if made on the date hereof, except to the extent any such
representation or warranty refers or pertains solely to a date prior to the date
hereof (in which case such representation and warranty was true and correct in
all material respects as of such earlier date).
 
(d) Each Loan Party further confirms that each Loan Document to which it is a
party is and shall continue to be in full force and effect and the same are
hereby ratified and confirmed in all respects.
 
(e) Each Loan Party hereby acknowledges and agrees that the acceptance by the
Administrative Agent, each Lender and each other Agent of this document shall
not be construed in any manner to establish any course of dealing on any Agent’s
or Lender’s part, including the providing of any notice or the requesting of any
acknowledgment not otherwise expressly provided for in any Loan Document with
respect to any future amendment, waiver, supplement or other modification to any
Loan Document or any arrangement contemplated by any Loan Document.
 
SECTION 16. Loan Document.
 
For the avoidance of doubt, this Amendment Agreement is a Loan Document as
defined in the Fifth Amended and Restated Credit Agreement.
 
SECTION 17. Master Assignment and Acceptance.
 
The Master Assignment and Acceptance, dated as of the date hereof (the “Master
Assignment and Acceptance”), shall be in the form attached as Annex II hereto
and the provisions thereof relating to fees to be paid by the Borrower shall be
deemed incorporated herein.
 
[SIGNATURE PAGES FOLLOW]

 
 

--------------------------------------------------------------------------------

 

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each of the parties hereto has caused a counterpart of this
Agreement to be duly executed and delivered as of the date first above written.

 

   REGENCY GAS SERVICES LP    By: Regency OLP GP LLC, its General Partner

 
                                                
 
 
 
By:
 /s/ Stephen L. Arata  

 
Stephen L. Arata

 
Vice President

 
                        
 

 

   REGENCY ENERGY PARTNERS LP    By:           Regency GP LP, its General
Partner    By:           Regency GP LLC, its General Partner

 
                                                 
By:
 /s/ Stephen L. Arata  


 
Stephen L. Arata

 
Executive Vice President and Chief Financial Officer

 
 
 

 

   REGENCY FIELD SERVICES LLC    REGENCY LIQUIDS PIPELINE LLC    REGENCY GAS
MARKETING LLC    REGENCY GAS UTILITY LLC    CDM RESOURCE MANAGEMENT LLC  
 WGP-KHC, LLC

 
By:
FrontStreet Hugoton LLC, its sole member

   FRONTSTREET HUGOTON LLC    REGENCY HAYNESVILLE INTRASTATE GAS LLC

 
 
 


 
By:
Regency Gas Services LP, its sole member

 
By:
Regency OLP GP LLC,

 
its general partner

 


By:
 /s/ Stephen L. Arata  


 
 
Stephen L. Arata

 
 
Vice President


 
 

--------------------------------------------------------------------------------

 


 
GULF STATES TRANSMISSION CORPORATION


 
PUEBLO MIDSTREAM GAS CORPORATION 
PUEBLO HOLDINGS, INC.   

 
 
 
By:
 /s/ Stephen L. Arata  


 
 
Stephen L. Arata

 
 
Vice President







 

    PALAFOX JOINT VENTURE

 
                        

 
By:
Regency Field Services LLC, its venturer

 
By:
Regency Gas Services LP, its sole member

 
By:
Regency OLP GP LLC, its general partner



              
By:
 /s/ Stephen L. Arata  


 
 
Stephen L. Arata

 
 
Vice President


                      
 

   By:      Regency Gas Services LP, its venturer        By:     Regency OLP GP
LLC,           its general partner  

 
 
        

By:
 /s/ Stephen L. Arata  


 
 
Stephen L. Arata

 
 
Vice President

                   

 
 

--------------------------------------------------------------------------------

 



 
WACHOVIA BANK, NATIONAL ASSOCIATION, as
    Issuing Bank, Swingline Lender, Administrative
    Agent and Collateral Agent
 
 
By: _________________________________      
Name:
Title:
 

 
                        
 
 

 
 

 
 

--------------------------------------------------------------------------------

 

By executing this signature page:


(i) as an existing Revolving Lender that is an Extending Lender, the undersigned
institution agrees (A) to the terms of the Amendment Agreement and the Fifth
Amended and Restated Credit Agreement, (B) on the terms and subject to the
conditions set forth in the Amendment Agreement and the Fifth Amended and
Restated Credit Agreement, to extend and reclassify its Revolving Commitments
and/or Loans, as applicable, into Tranche 2 Revolving Commitments and/or Loans,
as applicable, in the amount reflected as Existing Lender Extension Commitment
and (C) to provide Additional Commitments for Tranche 2 Revolving Loans in the
amount reflected as Additional Commitments, if any, provided that no Additional
Commitments may be made by an Extending Lender unless such Extending Lender’s
Extension Commitment equals the full amount of such Extending Lender’s Revolving
Commitment under the Fourth Amended and Restated Credit Agreement, and


(ii) as an existing Revolving Lender that is not an Extending Lender (any such
Lender, a “Non-Extending Lender”), the undersigned institution agrees to the
terms of the Amendment Agreement and the Fifth Amended and Restated Credit
Agreement, but not to extend and reclassify its Revolving Loans and/or
Commitments, as applicable, into Tranche 2 Revolving Loans and/or Commitments,
as applicable, or add additional Tranche 2 Revolving Loans.




Name of
Lender:____________________________________________________________________





   
Existing Amount
Extended Amount
Existing Lender Extension Commitment
 
_______________
 
_______________
           
Additional Commitment Amount
Additional Commitment
 
_______________
         

Executing as an Extending Lender:
     by
          ___________________________________
              Name:
              Title:
 
For any Institution requiring a second signature line:
     by
          ___________________________________
              Name:
              Title:
 


   
Existing Amount
Extended Amount
Existing Lender Extension Commitment
 
_______________
 
_______________
           
Additional Commitment Amount
Additional Commitment
 
_______________
         

     
Executing as a Non-Extending Lender:
     by
          ___________________________________
              Name:
              Title:
 
For any Institution requiring a second signature line:
     by
          ___________________________________
              Name:
              Title:




